                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CARL LEE LEDFORD                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                ) CASE NUMBER: 1:18 CV 364
                                                  )
ANDREW D. HAHN, et al                             )
                                                  )
       Defendant.                                 )
                                                  )


                                   OPINION AND ORDER

       Plaintiff, Carl Lee Ledford (“Ledford”), proceeding pro se, has multiple cases pending in

this Court and assigned to the undersigned. (See also, Ledford v. Lamartz, 1:18 CV 363, Ledford

v. Escutia, 1:18 CV 365, and Ledford v. Williams, et al, 1:18 CV 337). In the present case and two

others, Ledford has failed to provide the Court with a valid mailing address and mail from the

Court in all these cases has been “returned undeliverable.” On April 25, 2019, after a show cause

hearing held in front of Magistrate Judge Collins in case 1:18 CV 337, Ledford provided the Court

with an updated mailing address. However, that mailing address was not provided to the Clerk in

order to update his other cases thereby causing mail to continue be returned as undeliverable in

three of his cases before the undersigned. Accordingly, the CLERK is DIRECTED to update the

docket in this case and in 1:18 CV 363 and 1:18 CV 365 to reflect the following address: 3324

Sequoyah Pass, Fort Wayne, IN 46816.

       Additionally, in this case, the Defendant has filed a Motion for Summary Judgment [DE

136] on May 2, 2019. That Motion, the Brief in Support, and the pro se notice of summary

judgment required by this Court’s local rules were all returned undeliverable. [DE 141]. The Court
shall provide Ledford with 30 days from the date of this Order to file his Response to the Motion

for Summary Judgment. The CLERK is further DIRECTED to resend the following filings to

Ledford at his updated mailing address:

       In Cause 1:18 CV 363, Docket Entry 133

       In Cause 1:18 CV 364, Docket Entries 135 through and including138

       In Cause 1:18 CV 365, Docket Entry 132

       Mr. Ledford is reminded of his obligation to keep the Court informed of his current mailing

address during the pendency of each of his cases. Any changes of address must be reported, in

writing, to the clerk IN EACH OF HIS CASES as soon as practical after the change but in no event

more than thirty days later. The failure to keep the clerk informed of a current address could result

in the dismissal of this action for failure to prosecute or failure to follow a court order. The CLERK

is also DIRECTED to docket a copy of this Order in Causes, 1:18 CV 363 and 1:18 CV 365.

       SO ORDERED. This 18th day of June, 2019 .

                                                              s/ William C. Lee
                                                              United States District Court
